Citation Nr: 1455739	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-28 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the RO in Nashville, Tennessee that denied entitlement to a TDIU.

A personal hearing was held in May 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in May 2014.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The issue of entitlement to service connection for anxiety secondary to a service-connected heart disorder has been raised by the record in a December 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's combined service-connected disability rating was 100 percent effective July 10, 2008, and 80 percent effective December 1, 2010.

2.  According to the probative medical and other evidence of record, it is as likely as not that the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is unable to work due to his service-connected disabilities of a heart disorder and hypertension.

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities, provided that, if there is one disability, it is rated as at least 60-percent disabling, and, if more than one disability, at least one is rated as at least 40-percent disabling and there is sufficient additional disability to bring the combined rating up to at least 70 percent.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16(a).  But even if the ratings for a Veteran's service-connected disabilities fail to meet these criteria under 38 C.F.R. § 4.16(a), his disabilities may be considered under subjective criteria.  And if he is unemployable by reason of his disabilities, a TDIU may be assigned on an alternative extra-schedular basis on the grounds of a showing of unemployability alone.  38 C.F.R. § 4.16(b). 

In making this determination of employability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by any disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment," noting the following standard announced by the U. S. Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a). Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  The Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique that the Court has previously determined to be "inadequate" in Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). 

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail. 

As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

During the pendency of this appeal, the Veteran's established service-connected disabilities are systolic heart murmur and coronary artery disease post coronary artery bypass graft associated with hypertension (rated 60 percent disabling), and hypertension with right renal artery stenosis post repair due to fibromuscular hyperplasia (rated 40 percent disabling).  His combined service-connected schedular disability rating has been 80 percent from December 1, 2010.  Thus, he meets the threshold minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU on a schedular basis.

Evidence of record, including the Veteran's testimony, reflects that he has worked as a carpenter and cabinet maker for most of his life, and stopped working in 2004.

The Veteran has other non-service-connected disabilities that affect his ability to work.  For example, in May 2005, the Veteran was awarded disability benefits by the Social Security Administration (SSA), which found that he became disabled in January 2004 due to a primary diagnosis of exercise hypoxia and a secondary diagnosis of chronic pulmonary insufficiency (chronic obstructive pulmonary disease (COPD)).  A July 2005 SSA determination reflects that the primary diagnosis of "exercise hypoxia" was crossed out, and CAD status post coronary artery bypass graft was handwritten on the form.  In documents submitted to SSA, the Veteran stated that he stopped working in January 2004 because of his heart condition.  He said he worked on a full-time basis in construction as a carpenter from 1972 to 2000, and as a self-employed cabinet maker with his brother from 2000 to 2004, when he worked six hours per day, five days per week.  He related that he had completed high school.  He said the following conditions limited his ability to work:  heart condition, pulmonary condition, diabetes, sleep apnea, and carpal tunnel syndrome.  He said that he was on oxygen, was tired a lot, and was trying to lose weight.

The Veteran submitted a TDIU application (VA Form 21-8940) in September 2004, and claimed that his service-connected heart disorder and hypertension  prevented him from securing or following any substantially gainful occupation.  He reported that he last worked full-time in November 2001, as a carpenter, and worked on a part-time basis as a laborer for a cabinet company in 2003.  He reported that he completed high school, and had no additional education or training.  

The Veteran's prior TDIU claim was denied by the RO in January 2005.

The Veteran's combined service-connected disability rating was subsequently increased to 100 percent effective July 10, 2008, and reduced to 80 percent effective December 1, 2010.

VA medical records reflect treatment for multiple service-connected and non-service-connected conditions, including coronary artery disease (CAD), hypertension, diabetes mellitus, arthralgia, degenerative disc disease, obesity and sleep apnea.

On VA examination January 2010, the examiner noted that the Veteran was a retired cabinet maker, who retired in 2002 due to multiple medical problems, and was receiving disability benefits from SSA.  The examiner noted that the Veteran was taking five medications for hypertension, and that his hypertension had progressively worsened since onset.  After an examination, the examiner  diagnosed renovascular hypertension, severe, secondary to right renal artery stenosis, status post right renal artery bypass times two.  He opined that this disability had moderate effects on chores and shopping, a severe effect on exercise, and prevented sports.  He opined that hypertension had mild effects on recreation, bathing and dressing, and no effects on feeding, toileting or grooming.

At a September 2010 RO hearing, the Veteran testified that he worked as a carpenter for 28 years and as a cabinet maker for two years.  He stated that he was laid off from his job as a carpenter in 2002, and he subsequently worked for his brother building kitchen cabinets until March 2004, when he had his heart surgery.  He testified that he had been unable to work since then, and that he stopped working because of his heart condition.  He said that whenever he had the slightest bit of exertion, his blood pressure rose, and he became dizzy.  He said he did not drive long distances because of his hypertension.  He testified that because of his service-connected disabilities, he was severely limited in what he could do, and his medications only allowed him to function and take care of basic daily activities.  He said his family did his household chores for him because he was unable to do them.

The Veteran submitted another TDIU application in October 2010, and claimed that his service-connected hypertension and coronary disease prevented him from securing or following any substantially gainful occupation.  He reported that he last worked in 2004.  He said he was previously self-employed as a cabinet maker from 2002 to 2004, and worked from 30 to 35 hours per week during this period.  He reported that he completed high school, and had no additional education or training.  He submitted another TDIU application in December 2010, and said that he worked for a construction company from 1972 to 2002 as a carpenter, and was self-employed as a cabinet maker from 2002 to 2004.

In a December 2010 letter, the Veteran's former boss stated that based on his observations and having worked with him for many years, the Veteran was not physically capable of performing construction work.

On VA examination in February 2011, the examiner noted that the Veteran previously worked as a carpenter but had been unemployed since March 2004.  At that time, the primary cause for the unemployment was CAD.  He opined that the Veteran's service-connected heart condition produced angina, dyspnea and fatigue with moderate activity.  The examiner opined that he was not able to participate in heavy labor, but was capable of performing some type of sedentary job, requiring no more than five minutes of activity.  His mobility was limited because of non-service-connected bilateral knee and back disabilities, and he could not stand or walk for prolonged periods, or bend or lift heavy items.

In written statements dated in October and December 2013, the Veteran asserted that he tired very easily, had to take blood pressure medications several times a day, and his blood pressure was still affected by stress or strenuous activities, even though he was on medication.

At a May 2014 Board hearing, the Veteran testified that he could not work.  He said he had worked as a carpenter for 30 years, and stopped working in 2004 after heart surgery.  He said that physical labor was prevented by his hypertension and heart disease, and he had no other transferable skills or training to perform other work.  He said that when he sat too long, his left leg and hands became numb.

Based on this collective body of evidence that has been discussed, the Board observes that the Veteran has other non-service-connected conditions, such as COPD, a back disability, and knee disabilities, which may not be considered in support of a TDIU rating, and the COPD was considered by the SSA as the Veteran's secondary disability.  On the other hand, recent medical records also show significant overall disability from the service-connected hypertension and heart condition.  Certainly non-service-connected conditions do not help the Veteran's potential for employment.  However, there is credible evidence to support the proposition that, even if he did not have the non-service-connected conditions, his service-connected disorders now prevent him from working at a gainful job on a sustained basis.

The Board finds that the weight of the evidence suggests that his service-connected disabilities, especially in combination, are of a nature and severity as to preclude him from engaging in the type of work for which he is qualified by reason of past education, work experience and training.  The record shows that he is currently unemployed.  And while he has non-service-connected disabilities that adversely affect his employability, the record shows that his service-connected disabilities also play a major role in his inability to obtain and maintain employment that could be considered substantially gainful versus just marginal, in that they affect his ability to perform this level of work on a consistent basis.  Doctors have confirmed that his hypertension and heart condition are at least part of the reason he cannot perform his prior work, and thus there would have to be accommodation for this by any potential employer, which is not a reasonable expectation.  Thus, with application of the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3), the Board finds that the criteria for a TDIU are met under 38 C.F.R. § 4.16(a).




ORDER

The claim for a TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.




____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


